Citation Nr: 1416526	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disorder affecting the neck, right shoulder, right arm, and right fingers (claimed as peripheral neuropathy/nerve damage), to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the National Guard from June 1963 to December 1963.  The Veteran then served on active duty from December 1966 to April 1973, including combat service in the Republic of Vietnam (Vietnam) from December 1967 to July 1968.  He has been awarded the Combat Infantry Badge, and the Vietnam Campaign Medal, among other decorations for his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  The Veteran then timely appealed the issue. 

In March 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for a local hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  In April 2013, the Veteran was provided his requested hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  

In October 2013, upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in November 2013 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to that opinion and those comments have been included in the claims file.  

The RO certified this appeal to the Board in March 2013.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in January 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).
The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

The Veteran's current disorders affecting his neck, right shoulder, right arm, and right fingers (other than service connected disorder) are not shown to be causally or etiologically related to his active military service, to include his in-service herbicide exposure.


CONCLUSION OF LAW

Service connection for a disorder affecting the neck, right shoulder, right arm, and right fingers (claimed as peripheral neuropathy/nerve damage), to include as due to in-service herbicide exposure is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2006 letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA medical opinion in November 2013, which has been included in the claims file for review.  The medical opinion involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinion is adequate for rating purposes, and another VA medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Also, the Board found no duty to have the opinion address the Veteran's other theory of entitlement involving herbicide exposure as there is no indication of the relationship.  There is no credible evidence that the claimed condition was continuously experienced ever since service.  The claimed condition is not shown by medical evidence until decades after the Veteran's discharge from service but the Veteran's contacts with VA concerning other issues were numerous and began immediately after service in 1973.  Thus, it is not plausible to the Board that the claimed condition existed continuously since service as such a finding is inconsistent with the prior lay and medical evidence of record.  Consequently, the indication threshold is not met.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in April 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the undersigned specifically noted the issue as "entitlement to service connection for acute and subacute peripheral neuropathy nerve damage to the neck and right shoulder, including as due to reconstruction of the trigger finger."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs.  Id. at 1.  The undersigned noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., "show that this disability you're claiming is somehow related to something that happened to you in service, that there is some sort of connection").  Id. at 3.  The representative and the undersigned then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 9-10.  In addition, the representative and the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied as to substantial compliance with its March 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a Travel Board hearing, which he had in April 2013.  A copy of the hearing transcript has been included in the Veteran's paperless claims file.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a disorder affecting his neck, right shoulder, right arm, and right fingers (claimed as peripheral neuropathy/nerve damage), to include as due to in-service herbicide exposure.

To establish direct service connection, the record must generally contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system (i.e., peripheral neuropathy) and arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the Veteran's DD-214 shows that he had combat military service in Vietnam.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) does not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service (provides a factual basis upon which a determination could be made that a particular disease or injury was incurred in or aggravated by service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

The Veteran also asserts that he was exposed to Agent Orange (herbicides) in service and therefore, as a result, he has peripheral neuropathy/nerve damage due to Agent Orange exposure.  For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (September 6, 2013).  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange:  Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires evidence of a current disorder.  Here, current diagnoses have been established.  VA and private treatment records show that the Veteran is diagnosed with several disorders of the neck, shoulder, arm, and fingers.  For instance, in 2007, a magnetic resonance imaging (MRI) of the right shoulder was performed.  The MRI showed surpraspinatus and infraspinatus tendon tears, atrophy of the subscapularis and teres minor muscles with fat replacement of the muscles, medial subluxation of the long biceps tendon, and intramuscular lipoma of the delotoid muscle.  In May 2008, a treatment record documented "arthomyalgia" with joint pains in the elbows.  The Veteran was diagnosed with possible polymyositis and "possible mild right C7 radiculopathy clinically with sensory loss but no weakness in the C7 dermatome" by a private treatment provider in August 2009; however, the private physician also questioned whether the diagnosis should be spinal muscular atrophy.  In August 2009, a MRI of the cervical spine was performed, which showed disc osteophytes at the C3-C4 and C5-C6 levels and narrowed foramina at the C2-C3, C6-C7 (on the right), and C3-C4 (on the left) levels.  Private treatment records dated in October and November 2010 noted diffuse muscle atrophy with arthritis of the hands.  He was given a diagnosis of bursitis of the shoulder.  The Veteran does not have any other pertinent and current diagnoses.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran argues that his current disorders are due to his in-service herbicide exposure or a documented 1968 explosion.  The Veteran's military records document that he was stationed on land in Vietnam during his active military service.  Thus, he is presumed to have been exposed to herbicides during his active military service.  The Veteran contends that he has peripheral neuropathy/nerve damage causing a condition of the neck, right shoulder, right arm, and right fingers as a result of his exposure to Agent Orange in Vietnam.  However, the Board notes that the herbicide presumption does not apply to the Veteran because he does not have the requisite diagnosis of peripheral neuropathy.  Instead, he was diagnosed with other disorders, none of which are listed under the herbicide presumption.  Peripheral neuropathy is not one of the Veteran's current diagnoses despite VA and private neurological testing.  Also, the service treatment records do not show that peripheral neuropathy manifested to a degree of 10 percent within one year after the date of last exposure to herbicides.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption for his claim.  38 C.F.R. § 3.307(a)(6)(ii).  However, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the Veteran contends that he sustained a neck injury ("broken neck") in an explosion in 1968, which resulted in peripheral neuropathy/nerve damage in his neck, right shoulder, right arm, and right fingers.  He maintains that when he awoke from unconsciousness, he discovered he "was on [his] head on [his] neck."  The Veteran's STRs show that he was riding in an armored personnel carrier when it was hit by either mortar or rocket propelled grenade fragments in Vietnam in July 1968.  The Veteran sustained multiple fragment wounds, including to his forehead, hand, wrist, and scalp.  He was diagnosed with multiple fragment wounds in both hands with no fractures and a radial digital nerve injury to the right index finger.  His STRs also show that he was involved in a motor vehicle accident in December 1971.  The Veteran was the driver and was thrown from the car, which resulted in injuries to his head and scalp.  He was diagnosed with a scalp wound present over the left eye and his neck was reported as supple.  No concussion was reported.  The STRs do not contain any other complaints of or treatment for a disorder involving the neck, right shoulder, and fingers.  The Veteran's active military service ended in 1973.  The Veteran is competent to report that his neck was impacted by the position of his body in the documented 1968 combat event.  The record, however, still must show a nexus between a current disability and the in-service event.  See Dalton v. Nicholson, 21 Vet. App. 23, 37.

Post-service, the first pertinent complaint in the treatment records was in November 1990, during which the Veteran was involved in another motor vehicle accident.  Prior to this date, VA examinations document a healed fracture of the left wrist and scars on the hands and forehead from shell fragment wound residuals.  However, the Veteran is already service-connected for these disabilities, and thus they will not be discussed in this decision.  In November 1990, the Veteran reported having sustained a neck injury, and was diagnosed with a sprain, fracture, and bruises, as well as a back and neck injury.  A computed tomography (CT) of the spine dated that same month showed mild central disc bulge at the C3-C4, C4-C5, and C5-C6 levels with some foraminal narrowing at the C5-C6 level with more on the right.  Again, the Veteran's active duty ended in 1973.  

Then, in a December 1998 treatment record, it was noted that the Veteran had an electromyography (EMG)/nerve conduction study (NCS) performed on his right arm, which showed chronic deinnervation potentials in the C5-C6 levels with innervated muscles and cervical paraspinal muscles.  A VA staff neurologist, in a subsequent November 2013 medical opinion, stated that it is unclear if this chronic deinnervation mentioned is related to the Veteran's neck issues or if it is related to a later diagnosis of possible neuromuscular disorders, such as limb girdle muscular dystrophy.  A MRI was performed in December 1998, which showed degenerative changes at the C5-C6 and C6-C7 levels.  

In a February 1999 treatment record, it was noted that the Veteran had a cervical myelogram performed, which demonstrated degenerative joint disease at the C5-C7 level with small bone spurs at the C3-C4 level, with extra dural defects at the C3-C4, C5-C6, and C6-C7 levels, with small disc bulges at these levels.  

In a March 1999 treatment record, the Veteran was found by a physician to have right arm weakness and right leg numbness, starting spontaneously without clear injury at onset of symptoms.  Also, in 1999, a neurosurgical note by Dr. J. questions if the MRI shows possible prior spinal cord contusion or myelomalacia at the C6 level on the 1998 MRI scan on stagittal views, but this is not commented on in the radiologist's report.  The Veteran was diagnosed with a "question of isolated right biceps weakness."  A large scar across the anterior neck from a prior assault at a bar was also noted in this treatment record.

Treatment records dated from 2003 to 2004 refer to a persistently elevated creatine kinase (CK) level and evaluation for this.  In an April 2003 treatment record, the Veteran had a muscle biopsy of the right deltoid performed, which showed "mild neurogenic atrophy, histologic findings of nemaline rods noted felt to nonspecific finding related to location of biopsy near tendon insertion site."  In a 2004 treatment record, the Veteran was seen by Neurology for a scapular winging and shoulder atrophy with a question of limb girdle muscular dystrophy or follicle-stimulating hormone (FSH) or Kennedy's disease; however, a firm diagnosis was not made at that time.

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, in November 2013, following a review of the claims file, a VA staff neurologist determined that there is a lack of evidence to support the claim that the Veteran sustained a neck injury in the July 1968 in-service explosion or the motor vehicle accident in November 1971.  The physician found that, in his opinion, it was unlikely that the Veteran currently suffers from a disability of the neck, right shoulder, or right arm due to an injury from the two in-service events.  

The November 2013 VA physician reasoned that the July 1968 report documented a right radial digital neuropathy of the right index finger following the explosion.  The physician stated that "there may be" a residual from the reported right radial digital nerve injury to the right index finger; however, the physician indicated that this residual is not commented upon in subsequent medical reports or electrodiagnostic studies.  [Moreover, as stated above, service connection is in effect for a residual scar associated with the documented in-service digital nerve injury to the index finger and the evaluation of this disability is not before the Board.]  The physician also reasoned that there are no reports of neck pain or weakness resulting from the July 1968 explosion.  The physician stated that the explosion appeared to mainly cause shrapnel wounds and a right radial digital nerve injury to the right index finger.  Regarding the November 1971 motor vehicle accident, the physician pointed out that the report only documents lacerations, even though the Veteran was ejected from the vehicle.  Thus, the physician found that results of injury from impact of ejection or of blast impact exposure would be conjecture on his part given the limited information.  The physician indicated that there is a post-service report of a motor vehicle accident in 1990, which documents a neck injury at that time.  A subsequent CT scan of the spine, shortly after the 1990 accident, showed mild disc bulges.  The physician concluded that a review of the Veteran's medical records suggests that the 1990 accident is the beginning of the Veteran's issues with his neck.  The physician stated that there are also subsequent imaging reports showing the persistence of degenerative changes in the cervical spine.  For instance, the 1999 interpretation by Dr. J. of the Veteran's 1998 MRI, suggesting possible prior cord contusion or myelomalacia, was after the 1990 event and was not noted on subsequent imaging studies.  The physician stated that it is also unclear from the information provided if the Veteran has a diagnosis of a neuromuscular disorder, such as limb girdle muscular dystrophy or spinal muscular atrophy, which might better explain the Veteran's muscle atrophy and weakness, and might be a contributing factor in his neck pains.  The physician indicated that a neuromuscular disorder would also help explain the Veteran's prior EMG findings and biopsy findings of chronic muscle deinnervation, and could also explain the persistently elevated CK levels.  In summary, the November 2013 VA staff neurologist provided a negative nexus opinion.

The VA physician clearly reviewed the STRs and other evidence in the claims folder (and there is no new relevant information contained in the medical records submitted by the Veteran in January 2014 that undermines the opinion rendered).  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current disorders - namely, the post-service motor vehicle accident.  Thus, while the Veteran believes that his neck was impacted by the position of his body after the 1968 explosion, in the VA physician's medical judgment, based on the medical findings at that time and sound medical principles, the Veteran's neck did not sustain a traumatic injury that resulted in chronic residuals.  There is no positive medical evidence to the contrary of this opinion in the claims file, to include a positive nexus opinion regarding the Veteran's in-service herbicide exposure.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection is not warranted.  In so finding, regarding the Veteran's assertions that he has a disorder affecting the neck, right shoulder, right arm, and right fingers manifested by peripheral neuropathy/nerve damage due to in-service events, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), this specific issue falls outside the realm of common knowledge of a layperson because it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  Here, the medical expert has opined that there is no such relationship.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a disorder affecting the neck, right shoulder, right arm, and right fingers (claimed as peripheral neuropathy/nerve damage), to include as due to in-service herbicide exposure, is not warranted.


ORDER

The claim for service connection for a disorder affecting the neck, right shoulder, right arm, and right fingers (other than service connected disorder) (claimed as peripheral neuropathy/nerve damage), to include as due to in-service herbicide exposure, is denied.



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


